Citation Nr: 1747875	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to August 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in February 2011.

In August 2013, the Board granted a rating of 100 percent for bronchial asthma from May 1, 2012, denied a rating in excess of 30 percent for the disability prior to that date, and remanded the issue of a TDIU prior to May 1, 2012.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Joint Motion for Partial Remand (JMPR), the Court remanded the case in a March 2015 Order.

In May 2015, the Board granted a rating of 100 percent for bronchial asthma beginning May 1, 2011, and denied a rating in excess of 30 percent, and a TDIU, prior to May 1, 2011.  The Veteran again appealed the decision to the Court.  Pursuant to another JMPR dated in September 2016, the Court remanded in a September 2016 Order those portions of the Board's decision that denied a rating in excess of 30 percent for bronchial asthma on an extraschedular basis, prior to May 1, 2011, and a TDIU prior to May 1, 2011.

In July 2017, the Board denied a rating in excess of 30 percent for bronchial asthma on an extraschedular basis, prior to May 1, 2011, and remanded entitlement to a TDIU prior to May 1, 2011.


FINDING OF FACT

Prior to May 1, 2011, the evidence does not show that the Veteran's bronchial asthma disability precluded him from securing or following substantially gainful employment

CONCLUSION OF LAW

Prior to May 1, 2011, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

TDIU Prior to May 1, 2011

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran has one service-connected disability bronchial asthma, which was rated as 30 percent disabling prior to May 1, 2011, and then 100 percent as of that date.  The only period for consideration of a TDIU is the period dated prior to May 1, 2011.  At a 30 percent evaluation for that period, the Veteran's service-connected disability does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disability precluded him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability prior to May 1, 2011.

In his September 2006 application for TDIU, the Veteran reported that he had last worked in January 2006 in inside sales.  He said that his arthritis, his neck, and his asthma conditions prevented employment.

The Veteran was afforded a VA examination in September 2006.  At that time, he reported that he was currently not working and had difficulty finding and sustaining employment because of his asthma.  He related that his last employment lasted only one month.  The Veteran had exacerbations two to three times per month requiring bedrest.  The examiner noted that the Veteran had frequent emergency room evaluations, daily wheezing, and an ability to optimally walk an eighth of a mile.  The examiner did not provide an opinion on employability.

In 2006 medical records, it was noted that the Veteran had lumbar spine, cervical spine and mental health issues.  In October 2006, a VA examiner indicated that the Veteran was volunteering at his church.  The Veteran was looking for work, but had not found a job.  In a December 2006 VA treatment record it was noted that the Veteran was a volunteer at the YMCA.  

Subsequent records from the Social Security Administration (SSA) included a September 2008 SSA functional capacity assessment in which the evaluator found nonexertion factors prevented previous employment.  The SSA report indicated that the Veteran had a history of treatment for generalized anxiety disorder dysthymia and depression.  He had traumatic childhood abuse.  As an adult, he served honorably in the military and had been employed in sales/marketing positions.  Currently, he was suffering significantly from asthma, degenerative disc disease, and Graves' disease.  It was concluded that despite his impairments, the evidence suggested that the Veteran was capable of performing work activities in a competitive environment.  The Veteran was awarded disability benefits from September 1, 2006 to October 2008 based on a combination of disabilities, identified as COPD, obesity, and cervical spine degenerative disc disease; bronchial asthma was not listed.  As of October 2008, the Veteran was found to not be disabled.  

In May 2012, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran was not currently working, but had worked in office work.  It was noted that the Veteran was let go from work for time missed in October 2011.  Thus, this examination indicated that the Veteran had obtained work subsequent to his TDIU application.  

In October 2012, the Director of Compensation Services stated that there were no medical opinions that indicated the Veteran was unemployable due to his asthma.  He had been able to obtain, but not maintain employment throughout the years.  The Veteran had reported that this was due to asthma, but there was no evidence to support his assertion.  Pulmonary function testing had been noted to be within normal limits.  His asthma was controlled with medication and he had not been hospitalized for any significant period of time due to the condition.  The SSA did not find the Veteran disabled due to a combination of service-connected and nonservice-connected disabilities.  The Director of Compensation Services concluded that the totality of the evidence did not show that the Veteran would be unemployable in all environments including a sedentary one solely due to asthma.  Therefore, the Director of Compensation Services determined that entitlement to TDIU on an extraschedular basis was not warranted.  

A September 2013 VA opinion stated that the Veteran would be able to work when his symptoms of asthma were better controlled.  Because the examiner did not have access to pertinent records dated prior to May 2012, the examiner indicated that it would be speculative to give an opinion as to whether the Veteran was employable.  

In an October 2016 lay statement, V.M. stated that he had been asked to write a letter regarding the work history of the Veteran.  He related that he met the Veteran in June 2010 when V.M. assumed the role of Director of Environmental Services at a medical center.  The Veteran was serving as the Assistant Director when he assumed his role.  He was informed that the Veteran was on intermittent FMLA due to medical issues that been traced back to his time in the military.  When he assumed his position, the Veteran was missing, on average, three days a month due to his illnesses.  From July 2010 until his leaving his position in October 2011, he continued to miss the three days a month, but also had three extended absences of five days when he had to be hospitalized due to illness.  He stated that while the Veteran continued to work through his illnesses in order to support his two children, his ability to perform at the peak level was compromised by his absenteeism and poor health.  He did not indicate that the Veteran was terminated from employment due to his bronchial asthma or that he was not gainfully employed during this time.  

A statement was also received from J.I who stated that he was submitted a letter regarding the attendance of the Veteran during his tenure at the medical center for the timeframe of August 2008 through July 2010.  He indicated that although the Veteran was a distinguished manager during his tenure, he was absent often during his time with the organization due to various health issues.  He did not indicate that the Veteran was terminated from employment due to his bronchial asthma or that he was not gainfully employed during this time.  

In July 2017, a VA medical opinion was obtained.  The examiner was requested to retrospectively describe the Veteran's functional impairment caused by his service-connected asthma between July 7, 2006 (date of claim) and May 1, 2011.  In response, the examiner stated that based on the records, the Veteran's asthma would cause functional impairments in a physically demanding work setting where carrying, prolonged walking and stair climbing is involved; however, the Veteran's asthma would cause no functional impairments in a sedentary setting.  

As noted, as of May 1, 2011, the Veteran was assigned a 100 percent rating for his asthma.  The only issue before the Board is whether a TDIU is warranted prior to that date.

The Veteran has variously reported when he stopped working.  He originally indicated that he last worked in January 2006, but then additional evidence showed other later periods of employment.  Although there is lay evidence attesting to the Veteran's difficulties at work, V.M. indicated some absences, but also stated that the Veteran was able to work through his illnesses while not performing at the peak level.  J.I. indicated that the Veteran was a distinguished employee, so obviously performing well, but also had absenteeism due to "various health issues."  Neither person indicated that the Veteran was terminated from employment due to his bronchial asthma.  Thus, the lay evidence does not establish that the Veteran's bronchial asthma alone prevented employment or caused the Veteran to leave employment.  

Turing to the medical evidence, the Veteran clearly had problems with his bronchial asthma from 2006 and the Veteran reported that he had problems finding and sustaining employment.  The Veteran has been assigned a 30 percent rating based on his symptoms, which contemplates industrial impairment.  However, the records, including those from SSA, also show that the Veteran had industrial impairment due to nonservice-connected disabilities.  In fact, the Veteran's initial application for TDIU benefits noted other factors.  There is no medical opinion finding that bronchial asthma alone precluded employment prior to May 1, 2011; rather there are contradictory medical opinions finding that employment was not so precluded, including the most recent opinion which was based on a record review and was rendered specifically to evaluate if the Veteran was employable.  

The Board finds that the evidence shows that the Veteran, prior to May 1, 2011, was capable of at least sedentary work when only considering impairment from bronchial asthma.  The Veteran completed high school and has an employment background compatible with sedentary employment.  The record does not show that his industrial experience was limited to physically demanding work as all reported employment did not require that level of exertion.  The Veteran had a background in sales and marketing.  The record does not establish unemployability.  The VA examinations reflected that the Veteran was capable of employment.  The Board therefore finds that the Veteran's service-connected disability alone did not preclude him from engaging in substantially gainful employment.  A 30 percent rating contemplates some impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected left knee disability under that Schedule accurately reflects the Veteran's overall impairment to his earning capacity during the timeframe in question.  Therefore, a TDIU rating is not warranted prior to May 1, 2011.


ORDER

Prior to May 1, 2011, a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


